

EXHIBIT 10(v)
Employment Agreement


This Employment Agreement (this “Agreement”) is entered into effective as of
this 10 day of September, 2008 by and among Thomas E. Holder Jr. (the
“Executive”), Crescent Financial Corporation, a North Carolina corporation (the
“Corporation”), and Crescent State Bank, a North Carolina-chartered bank and
wholly owned subsidiary of Crescent Financial Corporation (the “Bank”).  The
Corporation and the Bank are hereinafter sometimes referred to together or
individually as the “Employer.”


Whereas, the Executive is the Senior Credit Officer of the Bank, possessing
unique skills, knowledge, and experience relating to their business, and the
Executive has made and is expected to continue to make major contributions to
the profitability, growth, and financial strength of the Corporation and
affiliates,


Whereas, the Executive and the Employer intend that this Agreement shall
supersede and replace in its entirety the October 24, 2007 Employment Agreement
between the Executive and the Employer, and


Whereas, none of the conditions or events included in the definition of the term
“golden parachute payment” that is set forth in Section 18(k)(4)(A)(ii) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
exists or, to the best knowledge of the Employer, is contemplated insofar as the
Employer or any affiliates are concerned.


Now Therefore, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.
 
Article 1
Employment


1.1           Employment.  The Employer hereby employs the Executive to serve as
Senior Credit Officer according to the terms and conditions of this Agreement
and for the period stated in section 1.3.  The Executive hereby accepts
employment according to the terms and conditions of this Agreement and for the
period stated in section 1.3.
 
1.2           Duties.  The Executive shall serve under the direction of the
Employer’s President and Chief Executive Officer and in accordance with the
Employer’s Articles of Incorporation and Bylaws, as the Articles of
Incorporation and Bylaws may be amended or restated from time to time.  The
Executive shall report directly to the President and Chief Executive
Officer.  The Executive shall serve the Employer faithfully, diligently,
competently, and to the best of the Executive’s ability.  The Executive shall
exclusively devote full time, energy, and attention to the business of the
Employer and to the promotion of the Employer’s interests throughout the term of
this Agreement.  Without the written consent of the board of directors of each
of the Corporation and the Bank, the Executive shall not render services to or
for any person, firm, corporation, or other entity or organization in exchange
for compensation, regardless of the form in which such compensation is paid and
regardless of whether it is paid directly or indirectly to the
Executive.  Nothing in this Article 2 shall prevent the Executive from managing
personal investments and affairs, provided that doing so does not interfere with
the proper performance of the Executive’s duties and responsibilities under this
Agreement.


1.3           Term of Employment.  The initial term of this Agreement shall be
for a period of three years commencing on the effective date of this
Agreement.  On the first anniversary of the effective date of this Agreement and
on each anniversary thereafter, this Agreement shall be extended automatically
for one additional year unless the Employer’s board of directors determines that
the term shall not be extended.  If the board of directors determines not to
extend the term, it shall promptly notify the Executive in writing, and this
Agreement shall nevertheless remain in force until its term expires.  The
board’s decision not to extend the term of this Agreement shall not – by itself
– give the Executive any rights under this Agreement to claim an adverse change
in position, compensation, or circumstances or otherwise to claim entitlement to
severance benefits under Articles 4 or 5.  References herein to the term of this
Agreement mean the initial term, as the same may be extended.  Unless sooner
terminated, the Executive’s employment and the term of this Agreement shall
terminate when the Executive attains age 65.


 
 

--------------------------------------------------------------------------------

 


Article 2
Compensation and Benefits
 
2.1           Base Salary.  In consideration of the Executive’s performance of
the obligations under this Agreement, the Employer shall pay or cause to be paid
to the Executive a salary at the annual rate of not less than $170,000, payable
in semi-monthly installments.  No less frequently than annually, the Executive’s
salary shall be reviewed by the Compensation Committee of the Employer’s board
of directors or by the board committee with jurisdiction over executive
compensation.  The Executive’s salary shall be increased no more frequently than
annually to account for cost of living increases.  The Executive’s salary also
may be increased beyond the amount necessary to account for cost of living
increases at the discretion of the committee having jurisdiction over executive
compensation.  However, the Executive’s salary shall not be reduced.  The
Executive’s salary, as the same may be increased from time to time, is referred
to in this Agreement as the “Base Salary.”
 
2.2           Benefit Plans and Perquisites.  The Executive shall be entitled
throughout the term of this Agreement to participate in any and all officer or
employee compensation, bonus, incentive, and benefit plans in effect from time
to time, including without limitation stock option and other stock-based
compensation, incentive, bonus, or purchase plans existing on the date of this
Agreement or adopted during the term of this Agreement and plans providing
pension, medical, dental, disability, and group life benefits, including the
Employer’s 401(k) plan, and to receive any and all other fringe benefits
provided from time to time, provided that the Executive satisfies the
eligibility requirements for any such plans or benefits.  Without limiting the
generality of the foregoing, the Executive shall be entitled to reimbursement
for all reasonable business expenses incurred performing the Executive’s
obligations under this Agreement, including but not limited to all reasonable
business travel and entertainment expenses incurred while acting at the request
of or in the service of the Employer and reasonable expenses for attendance at
annual and other periodic meetings of trade associations.


2.3           Vacation.  The Executive shall be entitled to paid annual vacation
and sick leave in accordance with the policies established from time to time by
the Employer, but in no event fewer than four weeks of vacation per year.  The
Executive shall schedule at least five consecutive days of vacation per
year.  The timing of vacations shall be scheduled in a reasonable manner by the
Executive.  The Executive shall not be entitled to any additional compensation
for failure to use allotted vacation or sick leave nor shall the Executive be
entitled to accumulate unused sick leave from one year to the next, unless
authorized by the Employer’s board of directors to do so.


2.4           Indemnification and Insurance.  (a)  Indemnification.  The
Employer shall indemnify the Executive or cause the Executive to be indemnified
for the Executive’s activities as a director, officer, employee, or agent of the
Employer or as a person who is serving or has served at the request of the
Employer (a “representative”) as a director, officer, employee, agent, or
trustee of an affiliated corporation, joint venture, trust or other enterprise,
domestic or foreign, in which the Employer has a direct or indirect ownership
interest against expenses (including without limitation attorneys’ fees,
judgments, fines, and amounts paid in settlement) actually and reasonably
incurred (“Expenses”) in connection with any claim against the Executive that is
the subject of any threatened, pending, or completed action, suit, or other type
of proceeding, whether civil, criminal, administrative, investigative, or
otherwise and whether formal or informal (a “Proceeding”), to which the
Executive was, is, or is threatened to be made a party by reason of the
Executive being or having been such a director, officer, employee, agent, or
representative.


The indemnification provided herein shall not be exclusive of any other
indemnification or right to which the Executive may be entitled and shall
continue after the Executive has ceased to occupy a position as an officer,
director, employee, agent, or representative with respect to Proceedings
relating to or arising out of the Executive’s acts or omissions during the
Executive’s service in such position.  The indemnification provided to the
Executive under this Agreement for the Executive’s service as a representative
shall be payable if and only if and only to the extent that reimbursement to the
Executive by the affiliated entity with which the Executive has served as a
representative, whether pursuant to agreement, applicable law, articles of
incorporation or association, by-laws or regulations of the entity, or insurance
maintained by such affiliated entity, is insufficient to compensate the
Executive for Expenses actually incurred and otherwise payable by the Employer
under this Agreement.  Any payments in fact made to or on behalf of the
Executive directly or indirectly by the affiliated entity with which the
Executive served as a representative shall reduce the obligation of the Employer
hereunder.


 
2

--------------------------------------------------------------------------------

 


(b)           Exclusions.  Despite anything herein to the contrary, however,
nothing in this section 2.4 requires indemnification, reimbursement, or payment
by the Employer, and the Executive shall not be entitled to demand
indemnification, reimbursement, or payment –


1)          if and to the extent indemnification, reimbursement, or payment
constitutes a “prohibited indemnification payment” within the meaning of Federal
Deposit Insurance Corporation Rule 359.1(l)(1) [12 CFR 359.1(l)(1)], or


2)          for any claim or any part thereof for which the Executive shall have
been determined by a court of competent jurisdiction, from which no appeal is or
can be taken, by clear and convincing evidence, to have acted with deliberate
intent to cause injury to the Employer or with reckless disregard for the
Employer’s best interests, or


3)          for any claim or any part thereof arising under section 16(b) of the
Securities Exchange Act of 1934 as a result of which the Executive is required
to pay any penalty, fine, settlement, or judgment, or


4)          for any obligation of the Executive based upon or attributable to
the Executive gaining in fact any personal gain, profit, or advantage to which
the Executive was not entitled, or


5)          any proceeding initiated by the Executive without the consent or
authorization of the Employer’s board of directors, but this exclusion shall not
apply to any claims brought by the Executive (x) to enforce the Executive’s
rights under this Agreement, or (y) in any Proceeding initiated by another
person or entity whether or not such claims were brought by the Executive
against a person or entity who was otherwise a party to such proceeding.


(c)           Insurance.  The Employer shall maintain or cause to be maintained
liability insurance covering the Executive throughout the term of this
Agreement.


Article 3
Termination


3.1           Termination Because of Death or Disability.  (a)  Death.  The
Executive’s employment shall terminate automatically on the date of the
Executive’s death.  If the Executive’s employment terminates because of the
Executive’s death, the Executive’s estate shall receive any sums due the
Executive as Base Salary and reimbursement of expenses through the end of the
month in which death occurred, plus any bonus earned or accrued through the date
of death, including any unvested amounts awarded for previous years.  If the
Executive dies in active service to the Employer, for 12 months after the
Executive’s death the Employer shall assist the Executive’s family with
continuing health care coverage under COBRA substantially identical to that
provided for the Executive before death.


(b)           Disability.  By delivery of written notice 30 days in advance to
the Executive, the Employer may terminate the Executive’s employment if the
Executive is disabled.  For purposes of this Agreement the Executive shall be
deemed to be “disabled” if an independent physician selected by the Employer and
reasonably acceptable to the Executive or the Executive’s legal representative
determines that, because of illness or accident, the Executive is unable to
perform the Executive’s duties and will be unable to perform the Executive’s
duties for a period of 90 consecutive days.  The Executive shall not be deemed
to be disabled, however, if the Executive returns to work on a full-time basis
within 30 days after the Employer gives notice of termination because of
disability.  If the Executive is terminated by either of the Corporation or the
Bank because of disability, the Executive’s employment with the other shall also
terminate at the same time.  During the period of incapacity leading up to
termination of the Executive’s employment under this provision, the Employer
shall continue to pay the full Base Salary at the rate then in effect and all
perquisites and other benefits (other than bonus) until the Executive becomes
eligible for benefits under any disability plan or insurance program maintained
by the Employer, provided that the amount of the Employer’s payments under this
section 3.1(b) to the Executive shall be reduced by the sum of the amounts, if
any, payable to the Executive for the same period under any disability benefit
or pension plan covering the Executive.  Furthermore, the Executive shall
receive any bonus earned or accrued through the date of incapacity, including
any unvested amounts awarded for previous years.


 
3

--------------------------------------------------------------------------------

 


3.2           Involuntary Termination for Cause.  The Employer may terminate the
Executive’s employment for Cause.  If the Executive’s employment is terminated
for Cause by either of the Corporation or the Bank, the Executive’s employment
with the other shall also terminate at the same time.  If the Executive’s
employment terminates for Cause, the Executive shall receive the Base Salary
through the date on which termination becomes effective and reimbursement of
expenses to which the Executive is entitled when termination becomes
effective.  For purposes of this Agreement “Cause” means any of the following
occur –


(a)           an act of fraud, embezzlement, or theft by the Executive in the
course of employment or misconduct involving dishonesty, or


(b)           intentional violation of any law or significant policy of the
Employer or an affiliate, which in the Employer’s sole judgement causes material
harm to the Employer or affiliate, regardless of whether the violation leads to
criminal prosecution or conviction.  For purposes of this Agreement applicable
laws include any statute, rule, regulatory order, statement of policy, or final
cease-and-desist order of any governmental agency or body having regulatory
authority over the Employer.  For purposes of this Agreement no act or failure
to act on the Executive’s part shall be deemed to have been intentional if it
was due primarily to an error in judgment or negligence.  An act or failure to
act on the Executive’s part shall be considered intentional if it is not in good
faith and if it is without a reasonable belief that the action or failure to act
is in the best interests of the Employer, or


(c)           the Executive’s gross negligence or gross neglect in the
performance of duties, or


(d)           intentional wrongful damage by the Executive to the business or
property of the Employer or its affiliates, including without limitation the
reputation of the Employer, which in the Employer’s sole judgment causes
material harm to the Employer, or


(e)           a breach by the Executive of fiduciary duties as an officer or
director of the Employer, or misconduct involving dishonesty, or


(f)           a breach by the Executive of this Agreement that in the sole
judgment of the Employer is a material breach, which breach is not corrected by
the Executive within ten days after receiving written notice of the breach, or


(g)           removal of the Executive from office or permanent prohibition of
the Executive from participating in the Employer’s affairs by an order issued
under section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1), or


(h)           the occurrence of any event that results in the Executive being
excluded from coverage, or having coverage limited for the Executive as compared
to other executives of the Employer, under the Employer’s blanket bond or other
fidelity or insurance policy covering its directors, officers, or employees, or


(i)            conviction of the Executive for or plea of no contest to a felony
or conviction of or plea of no contest to a misdemeanor involving moral
turpitude, or the actual incarceration of the Executive for 45 consecutive days
or more.


3.3           Voluntary Termination by the Executive.  If the Executive
terminates employment voluntarily, the Executive shall receive the Base Salary
and expense reimbursement to which the Executive is entitled through the date on
which termination becomes effective.


3.4           Involuntary Termination Without Cause.  With written notice to the
Executive 60 days in advance, the Employer may terminate the Executive’s
employment without Cause.  Termination shall take effect at the end of the
60-day period.  If the Executive’s employment terminates involuntarily without
Cause, the Executive shall be entitled to the benefits specified in Article 4 of
this Agreement.


3.5           Notice.  Any purported termination by the Employer or by the
Executive shall be communicated by written notice of termination to the
other.  The notice must state the specific termination provision of this
Agreement relied upon.  The notice must also state the date on which termination
shall become effective, which shall be a date not earlier than the date of the
termination notice.  If termination is an involuntary termination for Cause, the
notice must state in reasonable detail the facts and circumstances forming the
basis for termination of the Executive’s employment.



 
4

--------------------------------------------------------------------------------

 


Article 4
Severance


4.1           Termination Without Cause.  Subject to the possibility that
continued Base Salary for the first six months after employment termination
might be delayed because of section 4.2, if the Executive’s employment
terminates involuntarily but without Cause the Executive shall be entitled to
receive from the Employer continued Base Salary for 12 months from the date of
termination.  The severance benefit provided by this section 4.1 shall not be
payable, however, if the Executive’s employment is terminated within 24 months
after a change in control of the Corporation.  In addition, if the Executive
becomes employed elsewhere during the 12-month period in which severance
benefits are payable under this section 4.1, the severance benefit provided by
this section 4.1 shall be reduced by the amount of any other compensation earned
by the Executive during the 12-month period.  A change in control of the
Corporation means a change in control as defined in Internal Revenue Code
section 409A and rules, regulations, and guidance of general application
thereunder issued by the Department of the Treasury, including –


(a)           Change in ownership: a change in ownership of the Corporation
occurs on the date any one person or group accumulates ownership of Corporation
stock constituting more than 50% of the total fair market value or total voting
power of the Corporation’s stock,


(b)           Change in effective control: (x) any one person or more than one
person acting as a group acquires within a 12-month period ownership of
Corporation stock possessing 30% or more of the total voting power of the
Corporation’s stock, or (y) a majority of the Corporation’s board of directors
is replaced during any 12-month period by directors whose appointment or
election is not endorsed in advance by a majority of the Corporation’s board of
directors, or


(c)           Change in ownership of a substantial portion of assets: a change
in the ownership of a substantial portion of the Corporation’s assets occurs if
in a 12-month period any one person or more than one person acting as a group
acquires from the Corporation assets having a total gross fair market value
equal to or exceeding 40% of the total gross fair market value of all of the
Corporation’s assets immediately before the acquisition or acquisitions.  For
this purpose, gross fair market value means the value of the Corporation’s
assets, or the value of the assets being disposed of, determined without regard
to any liabilities associated with the assets.


4.2           Possible Delay Because of 409A.  If when employment termination
occurs the Executive is a specified employee within the meaning of section 409A
of the Internal Revenue Code of 1986, and if continued Base Salary under section
4.1 would be considered deferred compensation under section 409A, and finally if
an exemption from the six-month delay requirement of section 409A(a)(2)(B)(i) is
not available, the Executive’s severance benefit under section 4.1 for the first
six months after employment termination shall be paid to the Executive in a
single lump sum on the first day of the seventh month after the month in which
the Executive’s employment terminates.  References in this Agreement to section
409A of the Internal Revenue Code of 1986 include rules, regulations, and
guidance of general application issued by the Department of the Treasury under
Internal Revenue Code section 409A.


4.3           Lump-sum Benefit After a Change in Control.  If a change in
control occurs during the term of this Agreement, within 15 business days after
the change in control the Employer shall make or cause to be made to the
Executive a lump-sum cash payment in the amount of $75,000.  The Executive shall
be entitled to the $75,000 payment after a change in control on no more than one
occasion during the term of this Agreement.  For purposes of this section 4.3
the term change in control means a change in control as defined in section 4.1.


Article 5
Confidentiality and Creative Work


5.1           Non-disclosure.  The Executive covenants and agrees not to reveal
to any person, firm, or corporation any confidential information of any nature
concerning the Employer or its business.  As used in this Article 5, the term
“confidential information” means all of the Employer’s and its affiliates’
confidential and proprietary information and trade secrets in existence on the
date hereof or existing at any time during the term of this Agreement, including
but not limited to –


 
5

--------------------------------------------------------------------------------

 


(a)           the whole or any portion or phase of any business plans, financial
information, purchasing data, supplier data, accounting data, or other financial
information,


(b)           the whole or any portion or phase of any research and development
information, design procedures, algorithms, or processes, or other technical
information,


(c)           the whole or any portion or phase of any marketing or sales
information, sales records, customer lists, prices, sales projections, or other
sales information, and


(d)           trade secrets, as defined from time to time by the laws of the
State of North Carolina.


Despite the foregoing, confidential information excludes information that – as
of the date hereof or at any time after the date hereof – is published or
disseminated without obligation of confidence or that becomes a part of the
public domain (x) by or through action of the Employer or (y) otherwise than by
or at the Executive’s direction.  This section 5.1 does not prohibit disclosure
required by an order of a court having jurisdiction or a subpoena from an
appropriate governmental agency or disclosure made by the Executive in the
ordinary course of business and within the scope of the Executive’s authority.


5.2           Return of Materials.  The Executive agrees to deliver or return to
the Employer upon employment termination, upon expiration of this Agreement, or
as soon thereafter as possible, all written information and any other similar
items furnished by the Employer or prepared by the Executive in connection with
the Executive’s services hereunder.  The Executive will retain no copies thereof
after termination of this Agreement or termination of the Executive’s
employment.


5.3           Injunctive Relief.  The Executive acknowledges that it is
impossible to measure in money the damages that will accrue to the Employer if
the Executive fails to observe the obligations imposed by this Article
5.  Accordingly, if the Employer institutes an action to enforce the provisions
hereof, the Executive hereby waives the claim or defense that an adequate remedy
at law is available to the Employer, and the Executive agrees not to urge in any
such action the claim or defense that an adequate remedy at law exists.


5.4           Affiliates’ Confidential Information is Covered; Confidentiality
Obligation Survives Termination.  For purposes of this Agreement the term
“affiliate” of the Employer includes the Bank and any entity that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with the Corporation.  The rights and obligations set forth
in this Article 5 shall survive termination of this Agreement.


5.5           Creative Work.  The Executive agrees that all creative work and
work product, including but not limited to all technology, business management
tools, processes, software, patents, trademarks, and copyrights developed by the
Executive during the term of this Agreement, regardless of when or where such
work or work product was produced, constitutes work made for hire, all rights of
which are owned by the Employer.  The Executive hereby assigns to the Employer
all rights, title, and interest, whether by way of copyrights, trade secret,
trademark, patent, or otherwise, in all such work or work product, regardless of
whether the same is subject to protection by patent, trademark, or copyright
laws.


Article 6
Competition After Employment Termination


6.             Restrictions on the Executive’s Post-Employment
Activities.  These restrictions have been negotiated, presented to and accepted
by the Executive contemporaneous with the offer and acceptance by the Executive
of this Agreement.  The Employer’s decision to enter into this Agreement is
conditioned upon the Executive’s agreement to be bound by the restrictions
contained in this Article 6.


 
6

--------------------------------------------------------------------------------

 


(a)           Promise of no solicitation.  The Executive promises and agrees
that during the Restricted Period (as defined below), and in the Restricted
Territory (as defined below), the Executive will 1:


1.             not directly or indirectly solicit, or attempt to solicit any
Customer (as defined below) to accept or purchase Financial Products or Services
(as defined below) of the same nature, kind or variety as provided to the
Customer by the Employer during the two years immediately preceding the
Executive’s employment termination with the Employer;


2.             not directly or indirectly influence, or attempt to influence any
Customer, joint venturer or other business partner of the Employer to alter that
person or entity’s business relationship with the Employer in any respect; and


3.             not accept the Financial Products or Services business of any
Customer or provide Financial Products or Services to any Customer on behalf of
anyone other than the Employer.


(b)           Promise of no competition.  The Executive promises and agrees that
during the Restricted Period in the Restricted Territory, the Executive will not
engage, undertake or participate in the business of providing, selling,
marketing or distributing Financial Products or Services of a similar nature,
kind or variety (i) as offered by the Employer to Customers during the two years
immediately preceding the Executive’s employment termination with the Employer;
or (ii) as offered by the Employer to any of its Customers during the Restricted
Period.2  Subject to the above provisions and conditions of this subparagraph
(b), the Executive promises that during the Restricted Period the Executive will
not become employed by or serve as a director, partner, consultant, agent, or
owner of 5% or more of the outstanding stock of or contractor to any entity
providing these prohibited Financial Products or Services which is located in,
or conducts business in the Restricted Territory.


(c)           Promise of no raiding/hiring.  The Executive promises and agrees
that during the Restricted Period, the Executive will not solicit or attempt to
solicit and will not encourage or induce in any way, any employee, joint
venturer or business partner of the Employer to terminate an employment or
contractual relationship with the Employer.  The Executive agrees that the
Executive will not hire any person employed by Employer during the two (2) year
period prior to the Executive’s employment termination with the Employer or any
person employed by the Employer during the Restricted Period.


(d)           Promise of no disparagement.  The Executive promises and agrees
that during the Restricted Period, the Executive will not cause statements to be
made (whether written or oral) which reflect negatively on the business
reputation of the Employer.


(e)           Acknowledgment.  The Executive and the Employer acknowledge and
agree that the provisions of this Article 6 have been negotiated and carefully
determined to be reasonable and necessary for the protection of legitimate
business interests of the Employer.  Both parties agree that a violation of
Article 6 is likely to cause immediate and irreparable harm which will give rise
to the need for court ordered injunctive relief.  In the event of a breach or
threatened breach by the Executive of any provision of this Agreement, the
Employer shall be entitled to obtain an injunction restraining the Executive
from violating the terms of this Agreement, and to institute an action against
the Executive to recover damages from the Employee for such breach.  These
remedies for default or breach are in addition to any other remedy or form of
redress provided under North Carolina law. The parties acknowledge that the
provisions of this Article 6 survive termination of the employment
relationship.  The parties agree that if any of the provisions of this Article 6
are deemed unenforceable by a court of competent jurisdiction, that such
provisions may be stricken as independent clauses by the court in order to
enforce the remaining territory restrictions and that the intent of the parties
is to afford the broadest restriction on post-employment activities as set forth
in this Agreement.  Without limiting the generality of the foregoing, without
limiting the remedies available to the Employer for violation of this Agreement,
and without constituting an election of remedies, if the Executive violates any
of the terms of Article 6 the Executive shall forfeit on the Executive’s own
behalf and that of beneficiary(ies) any rights to and interest in any severance
or other benefits under this Agreement or other contract the Executive has with
the Bank or the Corporation.



--------------------------------------------------------------------------------

1 For Example, the promise of no solicitation applies if the Executive is
conducting prohibited business in the Restricted Territory or if the entity
with, for or to whom the Executive is conducting prohibited business is located
within the Restricted Territory. 
2 For Example, the promise of no competition applies if the Executive is
conducting prohibited business in the Restricted Territory or if the entity
with, for or to whom the Executive is conducting prohibited business is located
within the Restricted Territory.


 
7

--------------------------------------------------------------------------------

 


(f)           Definitions:


1.           “Restricted Period” as used herein means the one (1) year
immediately following the Executive’s termination and/or separation of
employment with the Employer, regardless of the reason for termination and/or
separation.  The Restricted Period shall be extended in an amount equal to any
time period during which a violation of Article 6 of this Agreement is proven.


2.           “Restricted Territory” as used herein means: (1) Wake County, North
Carolina; (2) all contiguous counties to Wake County, North Carolina; and (3)
any county with a branch or loan office established during the term of this
Agreement.  The parties agree that if any of these separate territories are
deemed too broad to be enforced by a court of competent jurisdiction, that the
territories are divisible and severable territories which may be stricken as
independent clauses by the court in order to enforce the remaining territory
restrictions.


3.           “Customer” as used herein means any individual, joint venturer,
entity of any sort, or other business partner of the Employer, with, for or to
whom the Employer has provided Financial Products or Services during the last
two (2) years of the Executive’s employment with the Employer; or any
individual, joint venturer, entity of any sort, or business partner whom the
Employer has identified as a prospective customer of Financial Products or
Services within the last two (2) years of the Executive’s employment with the
Employer.


4.           “Financial Products or Services” as used herein means any product
or service that a financial institution or a financial holding company could
offer by engaging in any activity that is financial in nature or incidental to
such a financial activity under Article 4(k) of the Bank Holding Company Act of
1956 and that is offered by the Employer or an affiliate on the date of the
Executive’s employment termination, including but not limited to banking
activities and activities that are closely related and a proper incident to
banking, or other products or services of the type of which the Executive was
involved during the Executive’s employment with the Employer.


Article 7
Miscellaneous


7.1           Successors and Assigns.  (a)  This Agreement is binding on
successors.  This Agreement shall be binding upon the Employer and any successor
to the Employer, including any persons acquiring directly or indirectly all or
substantially all of the business or assets of the Employer by purchase, merger,
consolidation, reorganization, or otherwise.  But this Agreement and the
Employer’s obligations under this Agreement are not otherwise assignable,
transferable, or delegable by the Employer.  By agreement in form and substance
satisfactory to the Executive, the Employer shall require any successor to all
or substantially all of its business or assets expressly to assume and agree to
perform this Agreement in the same manner and to the same extent the Employer
would be required to perform had no succession occurred.


(b)           This Agreement is enforceable by the Executive’s heirs.  This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, and legatees.


(c)           This Agreement is personal and is not assignable.  This Agreement
is personal in nature.  Without written consent of the other parties, no party
shall assign, transfer, or delegate this Agreement or any rights or obligations
under this Agreement except as expressly permitted.  Without limiting the
generality or effect of the foregoing, the Executive’s right to receive payments
hereunder is not assignable or transferable, whether by pledge, creation of a
security interest, or otherwise, except for a transfer by the Executive’s will
or by the laws of descent and distribution.  If the Executive attempts an
assignment or transfer that is contrary to this section 7.1, the Employer shall
have no liability to pay any amount to the assignee or transferee.


 
8

--------------------------------------------------------------------------------

 


7.2           Governing Law, Jurisdiction and Forum.  This Agreement shall be
construed under and governed by the internal laws of the State of North
Carolina, without giving effect to any conflict of laws provision or rule
(whether of the State of North Carolina or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than North
Carolina.  By entering into this Agreement, the Executive acknowledges that the
Executive is subject to the jurisdiction of both the federal and state courts in
North Carolina.  Any actions or proceedings instituted under this Agreement
shall be brought and tried solely in courts located in Wake County, North
Carolina or in the federal court having jurisdiction in Cary, North
Carolina.  The Executive expressly waives the right to have any such actions or
proceedings brought or tried elsewhere.


7.3           Entire Agreement.  This Agreement sets forth the entire agreement
of the parties concerning the employment of the Executive.  Any oral or written
statements, representations, agreements, or understandings made or entered into
before or contemporaneously with the execution of this Agreement are hereby
rescinded, revoked, and rendered null and void by the parties.  Benefits payable
under this Agreement shall not be reduced by any benefits payable under the
Salary Continuation Agreement between the Executive and the Bank, as that
agreement may be amended or restated, and benefits payable under the Salary
Continuation Agreement likewise shall not be reduced by any benefits payable
under this Agreement.  This Agreement supersedes and replaces in its entirety
the October 24, 2007 Employment Agreement entered into by the Executive, the
Bank, and the Corporation.


7.4           Notices.  Any notice under this Agreement shall be deemed to have
been effectively made or given if in writing and personally delivered, delivered
by mail properly addressed in a sealed envelope, postage prepaid by certified or
registered mail, delivered by a reputable overnight delivery service, or sent by
facsimile.  Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of the Executive on the
books and records of the Employer at the time of the delivery of such notice,
and properly addressed to the Employer if addressed to Crescent Financial
Corporation, 1005 High House Road, Cary, North Carolina 27513, Attention:
Corporate Secretary.


7.5           Severability.  In the case of conflict between any provision of
this Agreement and any statute, regulation, or judicial precedent, the latter
shall prevail, but the affected provisions of this Agreement shall be curtailed
and limited solely to the extent necessary to bring them within the requirements
of law.  If any provision of this Agreement is held by a court of competent
jurisdiction to be indefinite, invalid, void or voidable, or otherwise
unenforceable, the balance of this Agreement shall continue in full force and
effect unless such construction would clearly be contrary to the intentions of
the parties or would result in an injustice.


7.6           Captions and Counterparts.  The captions in this Agreement are
solely for convenience.  The captions do not define, limit, or describe the
scope or intent of this Agreement.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.


7.7           Amendment and Waiver.  This Agreement may not be amended,
released, discharged, abandoned, changed, or modified except by an instrument in
writing signed by each of the parties hereto.  The failure of any party hereto
to enforce at any time any of the provisions of this Agreement shall not be
construed to be a waiver of any such provision, nor in any way to affect the
validity of this Agreement or any part thereof or the right of any party
thereafter to enforce each and every provision.  No waiver or any breach of this
Agreement shall be held to be a waiver of any other or subsequent breach.


7.8           Compliance with Internal Revenue Code Section 409A.  The Employer
and the Executive intend that their exercise of authority or discretion under
this Agreement shall comply with section 409A of the Internal Revenue Code of
1986.  If when the Executive’s employment terminates the Executive is a
specified employee, as defined in section 409A of the Internal Revenue Code of
1986, and if any payments under this Agreement, including Articles 4 or 5, will
result in additional tax or interest to the Executive because of section 409A,
then despite any contrary provision of this Agreement the Executive shall not be
entitled to the payments until the earliest of (x) the date that is at least six
months after termination of the Executive’s employment for reasons other than
the Executive’s death, (y) the date of the Executive’s death, or (z) any earlier
date that does not result in additional tax or interest to the Executive under
section 409A.  As promptly as possible after the end of the period during which
payments are delayed under this provision, the entire amount of the delayed
payments shall be paid to the Executive in a single lump sum.  If any provision
of this Agreement does not satisfy the requirements of section 409A, such
provision shall nevertheless be applied in a manner consistent with those
requirements.  If any provision of this Agreement would subject the Executive to
additional tax or interest under section 409A, the Employer shall reform the
provision.  However, the Employer shall maintain to the maximum extent
practicable the original intent of the applicable provision without subjecting
the Executive to additional tax or interest, and the Employer shall not be
required to incur any additional compensation expense as a result of the
reformed provision.


 
9

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties have executed this Employment Agreement as of
the date first written above.
 
Witnesses
 
Crescent Financial Corporation
           
 
     
By:
 
           
 
     
Its:
 
           
Witnesses
 
Crescent State Bank
           
 
     
By:
 
           
 
     
Its:
 
           
Witnesses
 
Executive
           
 
   
/s/ Thomas E. Holder, Jr.
     
Thomas E. Holder Jr.
 
         


 
County of Wake
)

  
) ss:

State of North Carolina)


Before me this ___ day of _______________, 2008, personally appeared the above
named ____________________ and Thomas E. Holder Jr., who acknowledged that they
did sign the foregoing instrument and that the same was their free act and deed.



   
 
(Notary Seal)
 
Notary Public
         
My Commission Expires:

 
 
10

--------------------------------------------------------------------------------

 